                 Case 1:18-cv-07849-ER Document 202 Filed 08/10/21 Page 1 of 2




       HOLWELL SHUSTER & GOLDBERG                                  LLP
                                                                                    425 Lexington Avenue
                                                                                    New York, New York 10017
                                                                                    Tel: (646) 837-5151
                                                                                    Fax: (646) 837-5150
See last page.                                                                      www.hsgllp.com

                                                                                    August 5, 2021
        VIA ECF

       The Honorable Edgardo Ramos
       United States District Court
       for the Southern District of New York
       40 Foley Square
       New York, New York 10007

        Re: EMR (USA Holdings) Inc. v. Ken Goldberg, No. 1:18-civ-7849 (ER) (BCM)

        Dear Judge Ramos:
               My firm, along with Goldfarb PLLC, represents EMR (USA Holdings) Inc. (“EMR”) in
        the above-referenced action and I write in connection with its Opposition to Defendants’ Motion
        for Leave to Amend Answer.
                Defendants argue that leave to amend should be granted because they only recently
        became aware of facts supporting a defense that the Contribution and Sale Agreement at issue
        in this case (the “CSA”) is ambiguous. In part, they argue that that they first learned through
        deposition testimony that EMR construes the CSA to include the purchase of their customer and
        supplier relationships (Doc. 199 ¶ 51) and that no provision of the CSA addresses such a transfer.
        (Id. ¶ 58.)

                In its Opposition, EMR refers to and attaches excerpts from a report prepared by an
        independent party, Duff & Phelps. The Duff & Phelps report—which was commissioned
        pursuant to the CSA, and which the parties agreed would govern the value of the intangible
        assets that were sold thereunder—expressly valued Gold Metal’s customer and supplier
        relationships.

                EMR designated the Duff & Phelps report confidential pursuant to the Stipulation and
        Protective Order and Non-Disclosure Agreement in this action (the “P.O.,” Doc. 112) because
        it contains sensitive financial and valuation information regarding assets that were sold pursuant
        to the CSA. Paragraphs 13 and 14 of the P.O. provide, among other things, that filings in this
        action reflecting the content of discovery material designated as confidential “shall be filed
        under seal with the Clerk of the Court,” and that “[a]ny party filing documents under seal must
        simultaneously file with the Court a letter brief and supporting affidavit justifying … the
        continued sealing of such documents.” Accordingly, EMR is filing the Duff & Phelps report
        under seal.
         Case 1:18-cv-07849-ER Document 202 Filed 08/10/21 Page 2 of 2
The Honorable Edgardo Ramos
August 5, 2021
Page 2

         We respectfully submit that the Duff & Phelps report should remain under seal because
 it contains sensitive financial and valuation information regarding assets that were sold pursuant
 to the CSA. See Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511
 (S.D.N.Y. 2015) (granting motion to redact documents containing sensitive strategies, policies
 andsales information); GoSMiLe, Inc. v. Dr. Johnathan Levine, D.M.D. P.C., 769 F. Supp. 2d
 630, 649-50 (S.D.N.Y. 2011) (granting motion to seal “highly proprietary material concerning
 the defendants’ marketing strategies, product development, costs and budgeting”);
 Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 614 (S.D.N.Y.
 1998) (sealing “confidential business information dating back even a decade or more” because
 they “provide valuable insights into a company’s current business practices,” including “the cost
 and profit structures of the defendants”).


         Accordingly, EMR respectfully requests that Your Honor permit the Duff & Phelps
 report (Exhibit 4 to Plaintiff’s Opposition to Defendants’ Motion for Leave to Amend Answer)
 to remain under seal with the Clerk of the Court.


                                                     Respectfully submitted,

                                                     /s/ Neil R. Lieberman

                                                     Neil R. Lieberman

cc:    Counsel of Record (via ECF)


                                                      Plaintiff's request is granted. Exhibit 4 may remain
                                                      under seal, to be viewable by only the parties.
                                                      Plaintiff is directed to file a copy of its opposition on
                                                      the public docket.

                                                      So ordered.




                                                                  8/10/2021




                                                 2
